In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-20-00134-CR



    JOSE ALFONSO FRAIRE DELAROSA, Appellant

                           V.

           THE STATE OF TEXAS, Appellee




        On Appeal from the 219th District Court
                 Collin County, Texas
           Trial Court No. 219-82367-2019




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                           ORDER

       Our review of the clerk’s record and the reporter’s record indicates that they contain

“sensitive data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure.

See TEX. R. APP. P. 9.10(a). Sensitive data includes “a birth date, a home address, and the name

of any person who was a minor at the time the offense was committed.” TEX. R. APP. P.

9.10(a)(3). The clerk’s record and volumes one, four, and five of the reporter’s record contain

the names of persons who were minors at the time the offense was committed. Rule 9.10(b)

states, “Unless a court orders otherwise, an electronic or paper filing with the court, including the

contents of any appendices, must not contain sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in

paper form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because

the clerk’s record and volumes one, four, and five of the reporter’s record contain sensitive data,

we order the clerk of this Court or her appointee, in accordance with Rule 9.10(g), to seal the

electronically filed clerk’s record and volumes one, four, and five of the reporter’s record.

       IT IS SO ORDERED.



                                                      BY THE COURT

Date: October 13, 2021




                                                 2